Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on April 15, 2022 is acknowledged.
3.	Claim 6 has been cancelled.
4.	Claims 1-5 and 7-8 are pending in this application and allowed in this office action.


Priority
5.	Applicant filed English translation of foreign priority document TAIWAN 109126750 (08/06/2020) on April 15, 2022. Foreign priority date has been perfected.

EXAMINER’S COMMENTS
Withdrawn Objections and Rejections
6.	Objection to claims 2-6 is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Rejection of claims 1-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.




REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: A method for improving a skin condition of a subject in need thereof comprising administering to the subject a composition comprising a bioactive compound wherein the bioactive compound is a peptide, the peptide comprises at least one full-length sequence selected from the group consisting of SEQ ID NOs: 1-11, and the improvement of skin condition comprises reducing wrinkles, is free of prior art.
	As indicated in the previous office action, the closest art to instant SEQ ID NO: 1 is Ross et al (US 2007/0189981, cited in the previous office action); the closest art to instant SEQ ID NO: 2 is Mintz et al (US Patent No. 7745391, cited in the previous office action); the closest art to instant SEQ ID NO: 3 is Baum et al (US Patent No. 9238822, cited in the previous office action); the closest art to instant SEQ ID NO: 4 is Morimoto et al (US Patent No. 10155804, cited in the previous office action); the closest art to instant SEQ ID NO: 5 is Hamill et al (US Patent No. 10463711, cited in the previous office action); the closest art to instant SEQ ID NO: 6 is Mintz et al (US Patent No. 7745391, cited in the previous office action); the closest art to instant SEQ ID NO: 7 is Watters et a; (US Patent No. 10435457, cited in the previous office action); the closest art to instant SEQ ID NO: 8 is Mintz et al (US Patent No. 7745391, cited in the previous office action); the closest art to instant SEQ ID NO: 9 is Bancel et al (US 2013/0259924, cited in the previous office action); the closest art to instant SEQ ID NO: 10 is Cao et al (US 2003/0233675, cited in the previous office action); the closest art to instant SEQ ID NO: 11 is Hamill et al (US Patent No. 10463711, cited in the previous office action. These references do not teach a method of improving a skin condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-5 and 7-8, as set forth in the amendment filed on April 15, 2022, are allowed. 


CONCLUSION
Claims 1-5 and 7-8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654